Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 23, 2022

                                      No. 04-22-00462-CV

                                      Rustton WEBSTER,
                                           Appellant

                                                v.

                                      Ashley WEBSTER,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0189-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                         ORDER

       On July 15, 2022, Appellant filed a request for reporter’s record that was also his notice
of appeal from a post-judgment hearing on July 13, 2022. On September 1, 2022, this court
ordered Appellant to show cause why his appeal should not be dismissed for want of jurisdiction
because the record contained no signed order from the trial court for the hearing. Appellant
responded but provided no signed order. Appellant explained that he wanted to challenge the
underlying mediated settlement agreement in the case, for which the trial court signed a final
judgment on May 19, 2021. On October 12, 2022, this court dismissed Appellant’s appeal for
want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       On October 27, 2022, Appellant filed a motion for extension of time to file a motion for
rehearing. Then, on November 7, 2022, Appellant filed a letter with this court, stating in
relevant part:
               After reviewing the letter received from the court of appeals stating
               my appeal is being dismissed for want of jurisdiction. [sic] I have
               realized a motion for rehearing is proper procedures required by
               the court of appeals in every situation. Considering there is no
               signed order from the July 13, 2022, [sic] hearing, a motion for
               rehearing would end in the same result.
        We now deny Appellant’s motion for extension of time to file a motion for rehearing as
moot.
It is so ORDERED November 23, 2022.


                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT